IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 16, 2008
                                     No. 07-40264
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




WILLIAM HENRY BROWN,

                                                  Plaintiff-Appellant,

v.

JOE SIMMONS, Maintenance Supervisor IV;
WARDEN GARY JOHNSON; BRENDA CHANNEY, Warden;
OFFICE OF THE ATTORNEY GENERAL,

                                                  Defendants-Appellees.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 6:03-CV-122




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       William Brown, Texas prisoner # 1188215, filed this 42 U.S.C. § 1983 suit



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-40264

for alleged acts of deliberate indifference to his safety and medical needs. He ap-
peals a summary judgment for Joe Simmons and the dismissal of the suit.
Brown argues that the district court erred by determining that his claims con-
cerning deliberate indifference to his needs for a safe working environment and
medical treatment lack merit. He also moves for appointment of counsel.
      Our review of the record reveals no error in connection with the summary
judgment. See Threadgill v. Prudential Sec. Group, Inc., 145 F.3d 286, 292 (5th
Cir. 1998); FED. R. CIV. P. 56(c). The record does not show that Simmons was de-
liberately indifferent to Brown’s need for safe working conditions. See Cantu v.
Jones, 293 F.3d 839, 844 (5th Cir. 2002). That is, Brown did not establish that
Simmons was aware that his actions could pose an excessive risk to Brown’s
safety. See id. Brown likewise did not establish that Simmons acted with “the
subjective intent to cause [Brown] harm.” See Hare v. City of Corinth, 74 F.3d
633, 649 (5th Cir. 1996) (en banc) (internal quotation marks and citation omit-
ted). Brown thus failed to carry his burden of setting forth specific facts showing
the existence of a genuine issue for trial in relation to his claim concerning safe
working conditions. See rule 56(e).
      Brown has likewise failed to carry his burden with respect to the claim
that Simmons acted with deliberate indifference to Brown’s need for medical
treatment. Brown established only that he experienced a short delay in obtain-
ing treatment for his burns. He did not show that he suffered any substantial
harm as a result of the delay or that Simmons acted with deliberate indifference
when procuring treatment for him. See Farmer v. Brennan, 511 U.S. 825, 837
(1994); Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993). As with his
claim concerning safe working conditions, Brown has failed to establish specific
facts showing the existence of a genuine issue for trial. See rule 56(e).
      Brown has shown no error in connection with the judgment, which is
AFFIRMED. All outstanding motions are DENIED.



                                        2